Citation Nr: 0938542	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-27 845	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1955 to 
February 1957.  He died in August 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2006, a statement 
of the case was issued in August 2006, and a substantive 
appeal was received in August 2006.  The appellant had 
requested a hearing before the Board.  However, she withdrew 
her request in July 2009.    

Certain language in the appellant's July 2006 statement 
suggest that she may also be advancing a claim for VA 
compensation for the cause of the Veteran's death under 
38 U.S.C.A. § 1151 (West 2002).  This matter is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the time of the Veteran's death in August 2005, service 
connection was in effect for left total knee replacement 
status post medial meniscectomy with traumatic arthritis, 
which had been evaluated as 60 percent disabling.  His death 
certificate indicates that he died from cardiac arrest due to 
or as a likely consequence of septic shock due to pneumonia.  

The appellant claims that the Veteran's death was caused by 
his service-connected left knee disability.  She indicated in 
July 2006 that he had had a plastic plate inserted in his 
knee years after service, that caused much trouble, and that 
he had been treated by VA for years for arthritis and pain 
and had a knee replacement in 1995 which did not work.  She 
related a history of infections involving the left knee, 
including a reference to gangrene.  It appears that she is 
contending that infection of the left knee played a causative 
role in the Veteran's death.    

Under the circumstances, the Board believes a review of the 
claims file and a VA medical opinion is necessary to fully 
assist the appellant.  38 C.F.R. § 3.159 (2009).  Beforehand, 
however, efforts should be made to ensure that a complete 
record is present.  All VA medical records of treatment the 
Veteran received prior to his death should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate 
steps to obtain all of the Veteran's VA 
treatment records pertinent to the 
period prior to the Veteran's death, to 
include all records documenting his 
final hospitalization.     

2.  Thereafter, the Veteran's claims 
file should be forwarded to an 
appropriate VA medical doctor for 
review. 

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that the Veteran's 
service-connected left knee disability 
caused or contributed to his death.  
The examiner should specifically 
address the question of whether 
infection related to treatment of the 
left knee disability played a role in 
the Veteran's death.  A rational for 
all opinions expressed should be 
requested. 

3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection for the cause of the Veteran's 
death is warranted.  If the benefit 
sought remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


